841 F.2d 1126
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Eddie D. GRAYS, Plaintiff-Appellant,v.William HUGHES and Ann Harbor, Defendants-Appellees.
No. 87-5811.
United States Court of Appeals, Sixth Circuit.
March 3, 1988.

Before DAVID A. NELSON and ALAN E. NORRIS, Circuit Judges, and MARKEY, Chief Circuit Judge.*

ORDER

1
Pro se plaintiff Grays appeals the district court's judgment dismissing his 42 U.S.C. Secs. 1985(3) and 1986 civil rights claims as barred by the doctrine of res judicata and the Tennessee statute of limitations, Tenn.Code Ann. Sec. 28-3-104(a).  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Requesting $25,000 compensatory damages and $25,000 punitive damages, the plaintiff sued the superintendent of the Shelby County penal farm and its record clerk alleging that they either negligently or intentionally conspired with Mississippi officials to unlawfully remove him from the custody of the State of Tennessee to be criminally prosecuted in Mississippi.


3
The district court dismissed the action upon the basis of res judicata and the Tennessee statute of limitations, noting that this was the third time the plaintiff had filed this same lawsuit.


4
Upon review, we conclude that the district court properly dismissed this action for the reasons stated in its July 7, 1987 memorandum and order.


5
Accordingly, we affirm the district court's judgment.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Howard T. Markey, Chief Judge, U.S. Court of Appeals for the Federal Circuit, sitting by designation